Citation Nr: 0504797	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from July 1956 until August 
1959 and again from October 1964 until November 1968, 
including in Vietnam.  He died on October [redacted], 1986.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  In a July 1994 rating decision, service connection for 
the cause of the veteran's death was denied.

2.  The evidence added to the record since July 1994, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002).

2.  The evidence received subsequent to the July 1994 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in November 2004 apprised the appellant of 
the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103,  
and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, adequate VCAA notice was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a death certificate is affiliated 
with the claims folder.  Moreover, the appellant's statements 
in support of her claim are of record.  Finally, an excerpt 
from the Cecil Textbook of Medicine, 19th edition, is of 
record.   

Further regarding the duty to assist, the record indicates 
that attempts were made to locate additional outstanding 
treatment reports from VA facilities in Tucson, Arizona, 
Prescott, Arizona, and San Antonio, Texas.  All of those 
facilities responded by stating that no records of the 
veteran were found.  Additionally, the Dixie Regional 
Hospital also indicated that they had no records pertaining 
to the veteran.  No other facilities have been identified as 
having outstanding records.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the appellant filed 
her claim prior to this date, the earlier version of the law 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the claimant in developing the facts necessary 
for the claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (as in 
effect prior to December 27, 2001).  The Court has held that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 
3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(the Court held that because there was no evidence that the 
appellant had developed an enumerated disease, the Board's 
implicit determination that the appellant had presumptive in-
service exposure is erroneous as a matter of law).  Hence, 
prior to December 27, 2001, if a veteran did not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there was no presumption 
that the veteran was in fact exposed to herbicides in 
service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes 
leiomyosarcoma.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Notes 1 and 2 (2004).  66 Fed. Reg. 23, 
166- 23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002) and 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).  Additionally, the Secretary of 
Veterans Affairs has specifically found that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  68 Fed. Reg. 27630 - 
27641 (May 20, 2003). 

Analysis

In February 1987, the appellant first submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death.  In essence, she contended that the 
veteran's death due to colo-rectal carcinoma was secondary to 
Agent Orange exposure during his service in Vietnam.  Her 
claim was denied in a July 1987 rating decision.  At that 
time, the RO determined that the evidence failed to establish 
a causal link between service and the veteran's eventual 
death from colo-rectal carcinoma.  

Following the July 1987 rating action, the appellant 
submitted a notice of disagreement.  This prompted the 
issuance of a statement of the case in July 1987.  However, 
the appellant never submitted a VA Form 9 (or its equivalent) 
and thus the appeal was never perfected.  That being the 
case, the July 1987 rating decision became final.  See 
38 U.S.C.A. § 7105.

A review of the record next shows that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death was again denied in a July 1994 rating 
action.  Acknowledging the earlier final denial, the RO in 
July 1994 stated that the appellant's claim was being 
reconsidered, in light of the enactment of Agent Orange 
regulations.  

The evidence available to the RO in July 1994 included the 
veteran's service medical records, a VA hospital summary 
dated from August 1985 to September 1985 from the Medical 
Center in San Antonio, and records dated from 1982 to 1983 
from Kaiser Permanente.  Also associated with the claims file 
at that time was a November 1985 doctor's letter and a 
certificate of death.  Such evidence revealed treatment for 
colon cancer more than a decade following service.  Such 
evidence did not reflect in-service treatment and did not 
relate the cancer to active service.

Following de novo review of the above evidence, the claim was 
denied.  The appellant did not initiate an appeal, causing 
the July 1994 rating decision to become final.  See 
38 U.S.C.A. § 7105.

Most recently, the veteran sought to reopen her claim per a 
January 2001 communication.  In a May 2002 decision, the RO 
continued to deny service connection for the cause of the 
veteran's death.  That decision is the basis of the present 
appeal.

Due to the finality of the July 1994 rating decision, the 
Board finds that the appellant's claim of service connection 
for the cause of the veteran's death is more appropriately 
framed as set forth in the ISSUE portion of this decision.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  Once again, the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) are 
twofold.  First, a submission of evidence must be found to be 
"new."  In the present case, the evidence submitted 
subsequent to the last final prior denial by the RO in July 
1994 
include additional records of treatment dated in 1982 and 
1983 from Kaiser Permanente, and a June 1986 abstract of such 
treatment.  Also added to the record subsequent to the July 
1994 rating decision is an excerpt from the Cecil Textbook of 
Medicine, 19th edition, as well as supporting statements from 
the appellant.    

Upon a review of the Kaiser Permanente documents received by 
the RO in August 2003, it is noted that several pages of 
medical documents are duplicates of records previously 
contained in the claims file at the time of the last final RO 
determination in July 1994.  While a few treatment reports 
appear not to be exact duplicates, all such evidence merely 
indicates care for colon cancer in 1982 and 1983, a fact 
already established at the time of the July 1994 rating 
action.  As such, the newly submitted records are cumulative 
and redundant and are not "new" as contemplated by 
38 C.F.R. § 3.156(a).  The same may be said for the 
appellant's statements in support of her claim.  Such 
statements profess a link between the veteran's fatal cancer 
and exposure to Agent Orange in service.  However, these same 
contentions were already of record when the appellant's claim 
was considered by the RO in July 1994. 

Therefore, based on the above, the evidence submitted 
subsequent to the last final rating decision in July 1994 is 
not new.  Moreover, such evidence is also not material.  
Indeed, to be material, the evidence must be (a) relevant in 
that it bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  

The basis of the RO's denial in 1994 was that there was a 
lack of competent medical evidence linking the veteran's 
post-service colo-rectal carcinoma to disease or injury 
incurred during service.  That evidence remains lacking in 
this case.  As the additional evidence does not address the 
issue of nexus, it does not bear directly and substantially 
upon the specific matter under consideration, and as such, 
the evidence is not "material" under 38 C.F.R. § 3.156(a).  
Moreover, although the appellant has contended that 
presumptive service connection due to exposure to herbicide 
agents is warranted based on diagnoses of leiomyoma in the 
record, such disability is not listed among the presumptive 
conditions under 38 C.F.R. § 3.309(e).  Indeed, as noted 
above, the Secretary of the Department of Veterans Affairs 
has specifically determined that no positive association 
exists between exposure to herbicide agents and rectal 
cancer.  See 68 Fed. Reg. 27630 -27641 (May 20, 2003)  
Therefore, the appellant's contentions do not constitute 
material evidence.    

Based on the foregoing, the Board finds that new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.   


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for the 
cause of the veteran's death is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


